ORDER

PER CURIAM.
Jeanette A. Murry appeals from a jury verdict in favor of National Super Markets, Inc. in her personal injury claim against defendant arising out of her alleged slip and fall on its parking lot next to one of its supermarkets.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.